Citation Nr: 1307092	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  07-07 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than June 6, 2006, for the grant of service connection for PTSD.  

2.  Entitlement to an initial disability rating in excess of 30 percent for post traumatic stress disorder (PTSD) prior to September 16, 2011, and a rating in excess of 70 percent thereafter. 

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to residuals of a miscarriage and PTSD. 

4.  Entitlement to service connection for hypertension, to include as secondary to residuals of a miscarriage and PTSD. 

5.  Entitlement to service connection for a gall bladder disorder. 

6.  Entitlement to service connection for a liver disorder. 

7.  Entitlement to service connection for residuals of a miscarriage, to include back pain. 

8.  Entitlement to an initial disability rating in excess of 10 percent for migraine headaches, as secondary to the service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran, her spouse and R.N


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1977 to May 1978. 

This case comes before the Board of Veterans Appeals (the Board) on appeal from November 2005, October 2009, and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


The Board notes that this case has a very complex procedural history.  The November 2005 rating decision on appeal denied the Veteran's claims of entitlement to service connection for PTSD, diabetes, hypertension, internal problems caused by miscarriage, a fatty liver and gall bladder problems.  The Veteran filed a notice of disagreement in regards to the November 2005 rating decision.  She requested review by a decision review officer (DRO).  The Veteran presented personal testimony to a DRO at the RO in January 2007.  The DRO then conducted a de novo review of the claims and confirmed the RO's findings in a February 2007 statement of the case (SOC).  The appeal was perfected with the submission of the Veteran's substantive appeal (VA Form 9) in March 2007. 

In December 2007 the Veteran presented sworn testimony during a personal hearing in Washington, D.C. which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder. 

In May 2008, the Board remanded this case for additional development. 

In an October 2009 rating decision, the RO granted service connection for PTSD at a 30 percent disability rating, effective June 6, 2006.  The Veteran filed a timely notice of disagreement with the disability rating assigned and the effective date for service connection for PTSD.  

In June 2011, the Board again remanded this case for additional development.  

In a subsequent January 2012 rating decision, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective from September 16, 2011.  A subsequent January 2012 supplement statement of the case (SSOC) readjudicated this issue.  The Board finds that in taking this action, (namely, including the issuance of the January 2012 SSOC) has reasonably led the Veteran and her representative to believe that the issue was on appeal before the Board, despite the fact that she has not filed a VA Form 9 to the issues of entitlement to an earlier effective date for the grant of service connection for PTSD, or the disagreement with the initial and increased ratings assigned to her PTSD claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived objection to untimeliness of substantive appeal by taking actions which led the Veteran to believe that an appeal had been perfected).  In the interest of avoiding further confusion to the Veteran, the Board finds that the matter of entitlement to an effective date earlier than June 6, 2006 for the grant of service connection for PTSD; and, entitlement to an initial disability rating in excess of 30 percent for PTSD, prior to September 16, 2011, and a rating in excess of 70 percent since, are properly before the Board.  

The January 2012 rating decision also granted the Veteran service connection for migraine headaches, as secondary to the service-connected PTSD, and assigned an initial disability rating of 10 percent, effective from September 16, 2011.  The Veteran has filed a timely notice of disagreement to the initial rating assigned.  However, she has not been provided a statement of the case (SOC) in order to perfect an appeal of this issue to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In this decision, the Board is granting the Veteran's claim of entitlement to an effective date earlier than June 6, 2006, for the grant of service connection for PTSD.  The remaining issue of entitlement to an initial rating in excess of 30 percent prior to September 16, 2011 and in excess of 70 since; entitlement to an initial disability rating in excess of 10 percent for migraines, including as secondary to PTSD; and, entitlement to service connection for diabetes mellitus, hypertension, gall bladder disorder, liver disorder, and residuals of a miscarriage, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant claim has been completed.

2.  The Veteran filed her claim of entitlement to service connection for PTSD on July 11, 2005.   


CONCLUSION OF LAW

The criteria for an effective date of July 11, 2005, and no earlier, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the application of the law to the undisputed fact as it relates to the Veteran's effective date claim is dispositive of this appeal, so no discussion of VA's duties to notify and assist is necessary concerning this issue.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The effective date for the grant of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2012).

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2012).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a) (2012).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

The procedural history in this case shows that the Veteran filed an original claim of service connection for PTSD that was received by the RO on July 11, 2005.  The claim was denied in a November 2005 rating decision.  The Veteran submitted a timely notice of disagreement in November 2005.  The RO then issued a statement of the case in February 2007, and the Veteran perfected her claim in March 2007.  This claim for service connection as subsequently granted in an October 2009 rating decision.  The RO assigned an initial 30 percent disability rating effective June 6, 2006, the date of the medical evidence in the claims file provided a diagnosis of PTSD.  

In January and December 2007, during her Decision Review Officer and Board hearings, respectively, the Veteran stated she has suffered from PTSD symptoms since her in-service miscarriage in March 1978.  A May 1978 psychiatric evaluation noted that the Veteran's train of thought was difficult to follow, and her mood was bland.  Ultimately, she was diagnosed with immature personality disorder.  The Board parenthetically notes that VA did not even adopt the PTSD nomenclature until 1980 or thereabouts, so not until after the Veteran's military service already had ended in 1978.  

The Veteran was afforded VA examinations in August 2008, July 2009, and September 2011 in which the examiners determined that the Veteran's symptoms of PTSD are the result of the miscarriage she suffered in service.  

Based on the evidence of record, the Board finds that an effective date of July 11, 2005, for the grant of service connection for PTSD is warranted.  In assigning this effective date, the Board finds that the evidence of record shows that the Veteran has competently and credibly described symptoms of PTSD since her military service.  Additionally, the Veteran has provided medical evidence supporting her position that her PTSD is attributable to her in-service miscarriage.  The reports of the August 2008, July 2009, and September 2011 VA examinations support the finding that the Veteran's PTSD began in 1978 following her in-service miscarriage.  38 C.F.R. § 3.400(b) states that the effective date of the disability rating will be the date of receipt of the claim or the date entitlement arose, whichever is later.  As the evidence shows that the Veteran's PTSD began prior to her July 11, 2005, claim, the date of claim is the proper effective date for the grant of service connection for the Veteran's PTSD.

Because the effective date is the date of claim or the date entitlement arose, whichever is later, the award for service connection cannot be earlier than the date of claim as a matter of law (unless it was filed within the first year after separation from service).


ORDER

An effective date of July 11, 2005, for the award of service connection for PTSD is granted, subject to the law and regulations, governing the award of monetary benefits.



REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from remanding the remaining claims is necessary to ensure procedural due process, and that there is a complete record upon which to decide these remaining claims so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As discussed above, the Board grants an earlier effective date of July 11, 2005, for service connection for PTSD.  Because the assignment of the effective date for service connection for PTSD and the rating assigned will affect the determination of the claims for higher ratings for PTSD, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, a determination regarding the claim of entitlement to an initial rating in excess of 30 percent for PTSD prior to September 16, 2011, and a rating in excess of 70 percent since, must be adjudicated in connection with the assignment of the July 11, 2005, effective date and the evaluation assigned. 

Concerning the remaining claims of entitlement to service connection for diabetes mellitus, hypertension, liver disorder, gall bladder disorder, and residuals of a miscarriage, the Board finds the Veteran has been receiving ongoing care for these medical issues.  The most recent VA treatment records in the Veteran's physical and electronic claims files are dated in September 2009, despite her contentions that she continues to receive treatment.  Specifically, a December 2012 statement references a May 2012 MRI of her back at the Alvin C. York VA Hospital.  

Accordingly, VA has a duty to request all available and relevant records from federal agencies, including obtaining any and all VA medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  As such, while on remand, any outstanding records from any VA facility from which the Veteran received treatment pertaining to her gall bladder removal, her fatty liver, diabetes mellitus, hypertension, and residuals of a miscarriage, to include her back, dated from September 2009 to the present must be obtained and associated with the claims file, either physically or electronically.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Finally, a January 2012 rating decision granted the Veteran service connection for migraine headaches, as secondary to her PTSD, and assigned an initial disability rating of 10 percent, effective from September 16, 2011.  In a December 2012 statement, she filed a notice of disagreement with this initial rating and stated she believes she is entitled to a 100 percent rating because she has suffered from headaches on a daily basis since March 1978.  This notice of disagreement is timely to the January 2012 rating decision.  38 C.F.R. §§ 20.201, 20.302.  See also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  However, she has not been provided an SOC concerning this claim or given an opportunity, in response, to complete the steps necessary to perfect the appeal of this claim by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. 
§ 20.200.  Therefore, the Board must remand this claim.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  After implementing the award of July 11, 2005, as the effective date of service connection for the Veteran's PTSD and assign an evaluation for this initial period.  

2.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that are dated since September 2009, to include, but not limited to, treatment at the Alvin C. York VA Hospital.  

3.  All efforts to obtain such records shall be fully documented, and any negative response shall be provided if records are not available, and the Veteran notified of such.  All records obtained must be associated with the Veteran's claims file.

4.  Send the Veteran an SOC concerning the issues of entitlement to an initial rating in excess of 10 percent for migraine headaches.

Also advise her that she still needs to file a timely substantive appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to complete the steps necessary to "perfect" her appeal to the Board concerning this additional claim.  She also must be advised of the amount of time she has to perfect this appeal.  If, and only if, she submits a timely substantive appeal concerning this claim in response to the SOC should this additional claim be returned to the Board for further appellate consideration.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


